           Case 1:18-vv-01462-UNJ Document 41 Filed 12/30/19 Page 1 of 7




         In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1462V
                                         UNPUBLISHED


    PEARL WEBBE,                                              Chief Special Master Corcoran

                         Petitioner,                          Filed: November 21, 2019
    v.

    SECRETARY OF HEALTH AND                                   Special Processing Unit (SPU); Joint
    HUMAN SERVICES,                                           Stipulation on Damages; Influenza
                                                              (Flu) Vaccine; Shoulder Injury
                        Respondent.                           Related to Vaccine Administration
                                                              (SIRVA)


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for petitioner.

Lara Ann Englund, U.S. Department of Justice, Washington, DC, for respondent.


                               DECISION ON JOINT STIPULATION 1

        On September 24, 2018, Pearl Webbe filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered an allergic reaction and a shoulder
injury related to vaccine administration (“SIRVA”) as a result of an influenza (“flu”)
vaccine administered on September 29, 2015. Petition at 1; Stipulation, filed November
21, 2019, at ¶¶ 1-2. Petitioner further alleges that the vaccine was administered within
the United States, that she experienced the residual effects of this condition for more
than six months, and that there has been no prior award or settlement of a civil action
for damages as a result of her condition. Petition at 17; Stipulation at ¶¶ 3-5.
“Respondent denies that Petitioner sustained a SIRVA Table injury; denies that the
vaccine caused Petitioner’s alleged allergic reaction or shoulder injury, or any other


1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-01462-UNJ Document 41 Filed 12/30/19 Page 2 of 7



injury; and denies that her current condition is a sequelae of a vaccine-related injury.”
Stipulation at ¶ 6.

        Nevertheless, on November 21, 2019, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. I find the
stipulation reasonable and adopt it as my decision awarding damages, on the terms set
forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $89,425.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.

                                                      2
             Case 1:18-vv-01462-UNJ Document 41 Filed 12/30/19 Page 3 of 7




                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

PEARL WEBBE,                                          )
                                                      )
                       Petitioner,                    )
                                                      )
        V.                                            )   No. 18-1462V
                                                      )   Chief Special Master Brian Corcoran
SECRETARY OF                                          )
HEALTH AND HUMAN SERVICES,                            )
                                                      )
        Respondent.                                   )
__________________                                    )

                                            STIPULATION

       The parties hereby stipulate to the following matters:

        1. Petitioner Pearl Wehbe ("petitioner") filed a petition for vaccine compensation under

the National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the "Vaccine

Program"). The petition seeks compensation for injuries allegedly related to petitioner's receipt

of the influenza ("flu") vaccine, which vaccine is contained in the Vaccine Injury Table (the

"Table"), 42 C.F.R. § 100.3 (a).

       2. Petitioner received a flu vaccine on or about September 29, 2015.

       3. The vaccine was administered within the United States.

       4. Petitioner alleges that she sustained an allergic reaction, and a shoulder injury related

to vaccine administration ("SIRVA") within the time period set forth in the Table, or in the

alternative, that her alleged shoulder injury was caused by the vaccine. She further alleges that

she experienced the residual effects of this condition for more than six months.

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages as a result of her condition.
            Case 1:18-vv-01462-UNJ Document 41 Filed 12/30/19 Page 4 of 7




        6. Respondent denies that petitioner sustained a SIRVA Table injury; denies that the

vaccine caused petitioner's alleged allergic reaction or shoulder injury, or any other injury; and

denies that her current condition is a sequelae of a vaccine-related injury.

        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21(a)(l), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

        A lump sum of $89,425.00, in the form of a check payable to petitioner. This amount
        represents compensation for all damages that would be available under 42 U.S.C.
        § 300aa-15(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-21(a)(l), and an application, the parties will submit to further proceedings before

the special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.

        10. Petitioner and her attorney represent that they have identified to respondent all

known sources of payment for items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), including State compensation programs, insurance policies,

Federal or State health benefits programs (other than Title XIX of the Social Security Act (42

U.S.C. § 1396 et seq.)), or entities that provide health services on a pre-paid basis.




                                                  2
           Case 1:18-vv-01462-UNJ Document 41 Filed 12/30/19 Page 5 of 7




        11. Payment made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject

to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs and past unreimbursable expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa-15(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity, and on behalf of her heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from, the flu vaccination administered on or about September

29, 2015, as alleged by petitioner in a petition for vaccine compensation filed on or about

September 24, 2018, in the United States Court of Federal Claims as petition No. 18-1462V.

        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.




                                                     3
          Case 1:18-vv-01462-UNJ Document 41 Filed 12/30/19 Page 6 of 7




        15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused petitioner's alleged allergic

reaction or SIRVA or any other injury or her current condition.

       18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                     END OF STIPULATION
I
I
I
I
I
I
I




                                                  4
       Case 1:18-vv-01462-UNJ Document 41 Filed 12/30/19 Page 7 of 7




  Respectfully submitted,

  PETITIONER:

   ;iMY_. Ldd~
  PEARLWEBBE


  ATTORNEY OF RECORD FOR                    AUTHORIZED REPRESENTATIVE
  PETITIONER:                               OF HE ATTORNEY GENERAL:

~At.A 0-\\CMUf b.-1 CIAMDI~ Ctrwl)\Jlll;
  RONALD    c. HOMEi IZ.w ~o~ (~)              TH RINE E. REEVES
  CONWAY HOMER, P.C.                        Deputy Director
  16 Shawmut Street                         Tol1s Branch
  Boston, MA 021 l6                         Civil Division
  (617) 69S-1990                            U.S. Depanment of Justice
                                            P.O. Box 146
                                            Benjamin Franklin Station
                                            Washington, DC 20044•0146


  AUTHORIZED REPRESENTATIVE                 ATIORNEV OF RECORD FOR
  OF THE SECRETARY OF HEALTH                RESPONDENT:
  AND HUMAN SERVICES:


   WaAat stf~                ~'I,

 TAMARA OVfiRllY                            LARA A. ENGLUND
 Acting Director, Division of               Senior Trial Attorney
 Injury Compensation Programs               Torts Branch
 HeaJthcare Systems Bureau                  Civil Division
 U.S. Department of Health                  U.S. Department of Justice
 and Human Services                         P.O. Box 146
 5600 Fishers Lane                          Benjamin Franklin Station
 Parklewn Building, Mail Stop 08Nl468       Washington, DC 20044-0146
 Rockville, MD 20857                        (202) 307-30(3


 Dated:   ' ' \ c1 , l \ ~




                                        s
